                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


ATLANTIC CASUALTY                                   CV 18–76–M–DWM
INSURANCE COMPANY,

                     Plaintiff,                        OPINION AND
                                                          ORDER
        vs.

PEGGY QUINN, KEVIN QUINN,
BRUNNER HOMES AND
CONSTRUCTION, INC., and JOHN
DOES 3 through 10,

                     Defendants.


      Plaintiff Atlantic Casualty Insurance Company (“Atlantic”) seeks a

declaratory judgment that it has no duty to defend or indemnify its insured Brunner

Homes and Construction (“Brunner”) in an underlying lawsuit brought by

homeowners Peggy and Kevin Quinn (“the Quinns”). (Doc. 1.) Pending before

the Court are Atlantic and Brunner’s cross-motions for partial summary judgment.

(Docs. 23, 30, 50.) A hearing was held in Missoula, Montana on June 20, 2019.

Ultimately, Atlantic has a duty to defend Brunner against all claims in the

underlying complaint. However, Atlantic does not have a duty to indemnify

Brunner for the liquidated damages, breach of warranty, Montana Consumer

Protection Act, and emotional distress claims. Factual issues preclude summary
judgment on Atlantic’s duty to indemnify Brunner for the other claims.

Consequently, the issue of indemnity on those claims is held in abeyance until the

underlying state case is resolved.

                                     BACKGROUND

      The Quinns entered into a contract with Brunner on June 29, 2015, for the

construction of a $745,688.98 custom home in Missoula. (Doc. 36-4 at 17–23.)

The contract required Brunner to complete the home no later than 300 days after

work commenced—by May 24, 2016 (“the Completion Date”). (See id. at 18.)

However, the Completion Date was permissibly subject to delays resulting from

any change orders the Quinns issued during the construction period. (Id.) Barring

any change orders, Brunner agreed to finish the home no later than the Completion

Date or else be responsible for .5% of the contract price for every day beyond that

date that the home remained unfinished. (Id.)

      On September 25, 2017, the Quinns sued Brunner in state court for

negligence, breach of contract, and construction default, among other things.

(Doc. 36-1.) The Quinns allege the home was not satisfactory for habitation by the

Completion Date. (Doc. 36-4 at 4–5.) As part of their claim for damages, the

Quinns assert that Brunner must pay $3,728.45 per day for each day past the

Completion Date that the home remains substandard. (Id. at 8.) The Quinns thus

allege that as of April 27, 2018, Brunner owes $2,624,828.80 for the delay on the

                                         2
home, accruing at a rate of $3,728.45 each day. (Id.)

      Brunner was insured by Atlantic at all relevant times. (See Doc. 35 at 3.)

Brunner notified Atlantic of the Quinns’ lawsuit on October 6, 2017. (Doc. 36-5.)

On November 14, 2017, Atlantic informed Brunner on at least one Atlantic policy

that it would defend under a complete reservation of rights. (Doc. 36-2.)

      On April 20, 2018, Atlantic filed suit in this Court, seeking a declaration that

it has no duty to defend or indemnify Brunner in the underlying lawsuit. (Doc. 1.)

It moved for partial summary judgment on its duties to defend and indemnify

against the underlying complaint’s breach of contract claims on November 21,

2018. (Doc. 23.) It moved for summary judgment on its duty to defend and

indemnify against all twelve counts of the underlying complaint on January 4,

2019. (Doc. 30.) Brunner filed a cross-motion for summary judgment on the duty

to defend on April 1, 2019. (Doc. 50.)

                                LEGAL STANDARDS

I.    Summary Judgment

      Summary judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The court must view all evidence and draw all

inferences in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986).

                                          3
II.    Contract Interpretation

       The substantive law of Montana applies to this diversity action. Med. Lab.

Mgmt. Consultants v. Am. Broad. Cos., 306 F.3d 806, 812 (9th Cir. 2002).

Interpretation of a contract or an insurance policy is a question of law. Wendell v.

State Farm Mut. Auto Ins. Co., 974 P.2d 623, 627 (Mont. 1999). Even so, “[e]ach

case turns on its precise individual facts,” which play a significant role in

determining whether coverage under an insurance contract exists. Id. at 637

(internal quotation marks omitted). Contracts are interpreted “according to their

usual, common-sense meaning” viewed from the perspective of the insured, who is

treated as a consumer of average intelligence with no training in the law or in

insurance. Id. at 628; Hanson v. Emp’rs Mut. Ins. Co., 336 F. Supp. 2d 1070, 1075

(D. Mont. 2004). Exclusions from coverage are construed narrowly. Farmers

Union Mut. Ins. Co. v. Staples, 90 P.3d 381, 385 (Mont. 2004). Ambiguities are

construed in favor of the insured and against the insurer. Id.

III.   Duties to Defend and Indemnify

       “The duty to defend is independent from and broader than the duty to

indemnify created by the same insurance contract.” Id. An insurer’s duty to

indemnify arises only if there is coverage under the policy. State Farm Fire &

Cas. Ins. Co. v. Schwan, 308 P.3d 48, 51 (Mont. 2013). The duty to defend,

however, “is triggered when a complaint against an insured alleges facts, which if

                                            4
proven, would result in coverage.” Id. (internal quotation marks omitted).

Allegations in the complaint must be liberally construed so that any doubts

regarding coverage are resolved in favor of finding a duty to defend. Farmers

Union, 90 P.3d at 385. An insurer is presumed to have a duty to defend, absent an

“unequivocal demonstration that the claim against an insured does not fall within

the insurance policy’s coverage.” Id. Further, Montana follows “the ‘mixed

action’ rule, which requires an insurer to defend against all counts in a complaint

so long as one count potentially triggers coverage, even if the remaining counts

would not be covered.” State Farm, 308 P.3d at 51 (internal citation omitted).

                                     ANALYSIS

      To prevail at summary judgment, Atlantic must show that none of the

Quinns’ claims against Brunner are or could be covered by the relevant insurance

policy. 1 Atlantic has shown the Quinns’ claims for liquidated damages, breach of

warranty, Montana Consumer Protection Act violations, and emotional distress are

not covered. Factual issues preclude summary judgment on the remaining claims.



1
  Brunner and the Quinns dispute that Atlantic properly reserved its rights under
the applicable policies. Brunner tendered defense of the claim under “policy
number L138007923-0, or any other applicable policy issued by Atlantic.” (Doc.
36-5.) Atlantic agreed to defend Brunner under a complete reservation of rights
“under the policies” and determined policy number L138005797 applied to the
period at issue. (Doc. 36-2 at 2.) It is clear Atlantic reserved its rights under all
the potentially applicable policies. Further, as Brunner admits, the policy language
is nearly identical, and the analysis is the same regardless of which policy applies.
                                            5
However, because the possibility of coverage exists as to at least some claims,

Atlantic has a duty to defend against all claims under the mixed action rule.

I.    Negligence (Count I)

      Count I of the underlying complaint alleges Brunner was negligent in

constructing the Quinns’ home. 2 (Doc. 36-4 at 6–7.) Put simply, the Quinns allege

faulty workmanship. Atlantic argues the alleged negligence is not covered under

the policy because faulty workmanship is not an “occurrence.” Alternatively,

Atlantic argues that even if faulty workmanship were an occurrence, the resulting

property damage is excluded from coverage by Exclusion 2(j)(6), and the

Products-completed operations hazard exemption, which could restore coverage,

does not apply. Both arguments fail.

      A.     Negligence as an Occurrence

      Atlantic argues faulty workmanship is not a covered occurrence because it is

not a fortuitous event. Atlantic is incorrect. The policy covers bodily injury and

property damage caused by an “occurrence,” which is defined as “an accident,

including continuous or repeated exposure to substantially the same general

harmful conditions.” (Doc. 24-2 at 34.) Accident is undefined. The Montana

Supreme Court, considering identical policy language, established a test for when


2
 Count II of the underlying complaint alleges negligence against Brunner’s
subcontractors, and does not seem to have any bearing on the present motions.
(Doc. 36-4 at 7.)
                                         6
an act is an occurrence in Employers Mutual Casualty Co. v. Fisher Builders, Inc.,

371 P.3d 375, 378–79 (Mont. 2016). The Fisher Builders test asks “1) whether the

act itself was intentional, and 2) if so, whether the consequence or resulting harm

stemming from the act was intended or expected from the actor’s standpoint.” Id.

at 378. “If the answer to either question is ‘no,’ the act is an occurrence.” W.

Heritage Ins. Co. v. Slopeside Condo. Ass’n, Inc., CV 17–162, 2019 WL 1060704,

at *2 (D. Mont. Mar. 3, 2019). As this Court recognized in Western Heritage,

faulty workmanship can be an occurrence under Fisher Builders if the

consequences were not objectively intended or expected by the insured,

notwithstanding the work was intentional. Id.

      Here, the record is sparse regarding Brunner’s alleged faulty workmanship.

The Quinns’ underlying complaint merely makes general allegations that

construction issues with “the roof, concrete, the decks, drywall, plumbing, framing,

trim work, paint, windows, doors, tile, venting, leaking, and cracking” have

“resulted in water damage, water stains, destruction of personal property, stained

floors, damage to a range hood, and other damage to tangible personal property.”

(Doc. 36-4 at 4.) Nevertheless, Atlantic has not adduced any evidence that a

contractor in Brunner’s position would have intended or expected these damages.

See Fisher Builders, 371 P.3d at 378. Accordingly, factual development is needed




                                          7
to determine whether Brunner’s alleged faulty workmanship is a covered

occurrence.

      B.      Exclusion 2(j)(6) and the Products-completed Operations Hazard

      Atlantic argues that even if Brunner’s alleged faulty workmanship were an

occurrence, the resulting property damage is not covered because of Exclusion

2(j)(6). Exclusion 2(j)(6) removes from coverage “property damage” to property

“that must be restored, repaired or replaced because ‘your work’ was incorrectly

performed on it.” (Doc. 24-2 at 25.) However, the Products-completed operations

hazard restores coverage for property damage that occurs after the work is

completed. (Id. at 34.) “Completed” means all work called for in the contract is

finished or the site has been “put to its intended use by any person or organization

other than another contractor or subcontractor working on the same project.” (Id.)

Additionally, “[w]ork that may need service, maintenance, correction, repair or

replacement, but which is otherwise complete, will be treated as completed.” (Id.)

      Atlantic argues the Products-completed operations hazard is inapplicable

because the Quinns’ home was not completed, but the record suggests otherwise.

Specifically, the Quinns’ discovery requests indicate they took occupancy of the

home, putting it “to its intended use.” (Doc. 47-1 at 12 (indicating the Quinns live

in the home under a temporary occupancy permit).) The Products-completed

operations hazard, then, provides coverage for property damage that occurred after

                                          8
the home was completed. However, Exclusion 2(j)(6) still functions to exclude

property damage that occurred during Brunner’s work on the home. See Northland

Cas. Co. v. Mulroy, 357 F. Supp. 3d 1045, 1049 (D. Mont. 2019) (explaining the

Products-completed operations hazard “depends on timing”).

      The record is unclear as to when the alleged property damage occurred. As

with whether Brunner’s alleged faulty workmanship is a covered occurrence,

factual development is needed to determine whether the alleged property damage is

excluded under Exclusion 2(j)(6) or covered under the Products-completed

operations hazard. Accordingly, summary judgment on Atlantic’s duty to

indemnify Brunner for the alleged negligence is improper. However, because

coverage is a possibility, Atlantic has a duty to defend Brunner against the Quinns’

negligence claims, see Farmers Union, 90 P.3d at 385, and the mixed-action rule

requires Atlantic to defend against the other claims in the underlying complaint,

see State Farm, 308 P.3d at 51.

II.   Breach of Contract (Counts III and V)

      Count III of the underlying complaint alleges Brunner breached its contract

with the Quinns. (Doc. 36-4 at 8–9.) Count V alleges Brunner breached the

implied covenant of good faith and fair dealing. (Id. at 10.) Counts III and V are

subject to the same analysis here because a breach of the implied covenant of good

faith and fair dealing is analyzed as a breach of contract. McCoy v. First Citizens

                                         9
Bank, 148 P.3d 677, 681 (Mont. 2006). Atlantic argues the alleged breach of

contract is not a covered occurrence under the policy. Further, Atlantic argues the

liquidated damages accruing at .5% of the purchase price of the home per day are

not covered property damages.

      The parties focus on whether a breach of contract in the abstract can ever be

an occurrence, but the proper inquiry is whether the conduct underlying the breach

is an occurrence. See Town of Geraldine v. Mont. Mun. Ins. Auth., 198 P.3d 796,

800 (Mont. 2008) (“[I]t is the acts giving rise to the complaint which form the

basis for coverage, not the complaint’s legal theories or conclusory language.”).

Here, the record is unclear as to Brunner’s conduct, which makes applying the

Fisher Builders test for an occurrence difficult. Some of the breach of contract

allegations are duplicative of the negligence allegations. For example, the Quinns

allege Brunner breached the contract in part by failing to “perform all work in a

good and workmanlike manner.” (Doc. 36-4 at 9.) This is essentially an allegation

of faulty workmanship, which, as discussed above, may be an occurrence under

Fisher Builders, though factual development is needed to determine whether it is

an occurrence here. The other allegations are even harder to analyze on such a

sparse record. For example, the Quinns also allege Brunner breached the contract

by failing to abide by the Completion Date. (Id.) Brunner claims the delay was

due to the Quinns’ change orders, and therefore was not intentional. However,

                                         10
Brunner has not offered any change orders or other evidence to support its

contention. At this point, the record does not allow a ruling on whether the

conduct underlying Brunner’s alleged breach of contract constitutes an occurrence.

      Atlantic argues that even if failing to meet the Completion Date is an

occurrence, the resulting liquidated damages—$3,728.45 per day—are not covered

property damages. As discussed above, the policy covers property damage and

bodily injury caused be an occurrence. (Doc. 24-2 at 22.) “Property damage”

refers to “[p]hysical injury to tangible property, including all resulting loss of use

of that property” and the “[l]oss of use of tangible property that is not physically

injured.” (Id. at 55.) “However, ‘property damage’ does not include breach of

contract, breach of any express or implied warranty, deceptive trade practices or

violation of any consumer protection laws.” (Id.)

      Brunner and the Quinns argue the liquidated damages reflect “loss of use” of

the home due to the delay. A different take is that the liquidated damages

provision is a penalty. But, as Atlantic contends, the liquidated damages are purely

economic. The liquidated damages provision in the contract between the Quinns

and Brunner is divorced from any facts, apart from the home price, and does not

purport to be compensation for loss of use, or any other damages, resulting from

the delay. Further, the “usual, common-sense meaning” of the policy’s exclusion

of “breach of contract” from the definition of “property damage,” while not the

                                          11
model of clarity, is that purely contractual damages are not covered. See Wendell,

974 P.2d at 628. Accordingly, the liquidated damages accruing at .5% of the home

price per day are not covered under the policy and Atlantic has no duty to

indemnify Brunner for those damages. However, whether Atlantic has a duty to

indemnify Brunner for the remaining breach of contract and implied warranty

claims cannot be determined as a matter of law at this time.

III.   Breach of Warranty (Count IV) and Violations of Montana Consumer
       Protection Act (Count VIII)

       Count IV of the underlying complaint alleges Brunner breached an express

warranty that all materials, equipment, appliances, and labor would be free from

defects and breached the implied warranty of habitability. (Doc. 36-4 at 9.) Count

VIII alleges Brunner violated Montana’s Consumer Protection Act. (Id. at 12.)

The policy explicitly provides that “‘property damage’ does not include breach of

contract, breach of any express or implied warranty, deceptive trade practices or

violation of any consumer protection laws.” (Doc. 24-2 at 55.) Accordingly,

Atlantic has no duty to indemnify for the alleged breaches of warranty or alleged

violations of the Montana Consumer Protection Act.

IV.    Misrepresentation and Fraud-Based Claims (Counts VI and VII)

       Count VI of the underlying complaint alleges Brunner negligently

misrepresented material facts regarding the quality of construction, the Completion

Date, and repairing deficiencies. (Id. at 10–11.) Count VII alleges Brunner
                                        12
engaged in constructive fraud by representing it would repair defects on the home

and subsequently failing to do so. (Id. at 11.) Atlantic argues these claims are

based on the same conduct underlying the breach of contract claims, and therefore

do not allege covered occurrences. The record is unclear as to the content and

circumstances of Brunner’s alleged misrepresentations and fraudulent statements.

Accordingly, whether they constitute occurrences under Fisher Builders cannot be

determined as a matter of law at this time.

V.    Negligent and/or Intentional Infliction of Emotional Distress (Count IX)

      Count IX of the underlying complaint alleges Brunner caused emotional

distress to Peggy Quinn that manifested as physical injuries, “including anxiety,

shaking, loss of sleep, panic attacks, insomnia, exhaustion, stress, hot flashes, and

worry.” (Doc. 36-4 at 6, 12–13.) Atlantic argues this is not covered “bodily

injury” because the policy excludes “costs or expense arising out of emotional

distress . . . unless it arises out of physical injury that occurs to that person.” (Doc.

24-2 at 40.) The Quinns concede this claim is not covered. (Doc. 45 at 14.) Here,

though the Quinns have alleged physical symptoms of Peggy Quinn’s emotional

distress, they have not alleged that her emotional distress arose out of a physical

injury caused by Brunner, as required by the policy. Accordingly, Peggy Quinn’s

emotional distress is not covered and Atlantic has no duty to indemnify Brunner

for emotional distress damages awarded in the underlying suit.

                                           13
VI.   Unjust Enrichment (Count X)

      Count X of the underlying complaint alleges Brunner was unjustly enriched

by its retention of payment despite defects in construction. (Doc. 36-4 at 13.)

Atlantic argues equitable relief is not covered under the policy. (See Doc. 24-2 at

22 (limiting the policy to damages for “bodily injury” and “property damage”).)

Neither the Quinns nor Brunner dispute this contention. Accordingly, Atlantic has

no duty to indemnify Brunner for the Quinns’ unjust enrichment claim.

VII. Residential Construction Defect (Count XI)

      Count XI of the underlying complaint alleges the Quinns are entitled to

damages under Mont. Code Ann. § 70–19–428. (Doc. 36-4 at 13–14.) Section 70–

19–428 allows homeowners to recover enumerated damages proximately caused

by a construction defect, including the reasonable cost of repairs, the reasonably

necessary cost of temporary housing, the reduction in market value, and reasonable

costs and attorney fees. Atlantic argues this count does not allege an occurrence.

However, what matters is the conduct underlying the cause of action, not the

specific legal theory. See Town of Geraldine, 198 P.3d at 800. The statutory

construction defect claim is merely an allegation of faulty workmanship. As

discussed above, factual issues preclude summary judgment on whether Brunner’s

alleged faulty workmanship is a covered occurrence.




                                         14
VIII. Negligent Retention/Hiring/Supervision (Count XII)

      Count XII of the underlying complaint alleges Brunner negligently selected

and supervised contractors. (Doc. 36-4 at 14.) This is essentially a claim that

Brunner is responsible for its subcontractors’ allegedly faulty workmanship.

Atlantic argues the policy treats subcontractors’ work the same as Brunner’s work

and, therefore, property damage resulting from the subcontractors’ allegedly faulty

workmanship is excluded from coverage by Exclusion 2(j)(6).3 However, as

discussed above with respect to Brunner’s own alleged faulty workmanship, the

Products-completed operations hazard restores coverage for property damage that

occurs after the work is completed. Here, the record is unclear as to when the

alleged property damage occurred. Accordingly, summary judgment is improper

on Atlantic’s duty to indemnify Brunner for the subcontractors’ allegedly faulty

workmanship.

                                   CONCLUSION

      IT IS ORDERED that Brunner’s motion for partial summary judgment (Doc.

50) is GRANTED. Atlantic has a duty to defend Brunner against all claims in the

underlying lawsuit by the Quinns, Cause No. DV-17-960 in Montana Fourth

Judicial District Court, Missoula County.



3
 The parties agree Endorsement AGL-130 09 13, (Doc. 24-2 at 75), does not
exclude claims arising from the subcontractors’ work.
                                        15
      IT IS FURTHER ORDERED that Atlantic’s motions for summary judgment

(Docs. 23, 30) are GRANTED IN PART as follows:

      1. Atlantic has no duty to indemnify Brunner for the liquidated damages

         accruing at .5% of the contract price per day alleged in Count III of the

         underlying complaint.

      2. Atlantic has no duty to indemnify Brunner for the breach of warranty

         claims alleged in Count IV of the underlying complaint.

      3. Atlantic has no duty to indemnify Brunner for the violations of the

         Montana Consumer Protection Act alleged in Count VIII of the

         underlying complaint.

      4. Atlantic has no duty to indemnify Brunner for the emotional distress

         claims alleged in Count IX of the underlying complaint.

      5. Atlantic has no duty to indemnify Brunner for the unjust enrichment

         claim alleged in Count X of the underlying complaint.

The motions (Docs. 23, 30) are DENIED in all other respects.

      DATED this 20th day of June, 2019.




                                        16
